Citation Nr: 0408942	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  99-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim for bilateral hearing loss.

5.  Entitlement to an increased evaluation for residuals, 
lower 1/3 esophagus Mallory-Weiss tear, currently evaluated 
as 10 percent disabling.

6.  Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from October 1978 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  By a rating decision dated June 1999, the veteran's 
residuals lower 1/3 esophagus Mallory-Weiss tear was 
increased to 10 percent disabling effective October 31, 1997.  

The issues of entitlement to service connection for a 
psychiatric disorder to include PTSD, bilateral hearing loss, 
tinnitus, and an increased evaluation for residuals, lower 
1/3 esophagus Mallory-Weiss tear are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's right ankle disorder and any incident of service.

2.  The veteran does not have a right knee disability.

3.  By a rating decision dated May 1993, the RO denied 
service connection for bilateral hearing loss; the veteran 
did not initiate an appeal from the 1993 rating decision.

4.  Evidence received since the May 1993 rating decision is 
so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).

2.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

3.  The May 1993 decision that denied entitlement to service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  Evidence received since the 1972 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for bilateral hearing loss has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 State. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).

The veteran filed a claim for service connection for a right 
ankle disability, and a right knee disability, and to reopen 
his claim for service connection for bilateral hearing loss 
in January 1998.  The RO decided this claim before the 
enactment of the VCAA in a rating decision dated October 1998 
in which the veteran was denied the benefits sought on 
appeal.  For this reason, there was a procedural irregularity 
in the development of the claim in that the veteran was not 
provided with the information required under VCAA until after 
the initial decision.  However, as a result of the ongoing 
development of the claim, this unavoidable procedural 
irregularity did not result in prejudice to the claimant.  
The appellant was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claim was re-adjudicated in July 2003 
and January 2004.  

In April 2003, the RO sent the veteran a letter providing the 
notices required under VCAA.  In the letter of April 2003, 
the RO explained the information and evidence needed to 
substantiate his claims for service connection and to reopen 
his claim for bilateral hearing loss with specific references 
to the need to provide medical evidence, which established 
that disability has a relationship to service.  The letter 
also explained what portion of the evidence and information 
would be obtained by VA, noting, for example, that VA would 
attempt to obtain VA medical records or other medical 
treatment records that the claimant tells VA about.  With 
regard to the claimant's responsibilities in the development 
of the claim, the letter of April 2003 explained that the 
claimant needed to provide VA with such information as the 
names and addresses of persons and agencies having records 
relevant to the claim, along with a statement of the 
approximate time frames of the records.  Finally, the 
claimant was asked to tell VA about any information or 
evidence he wanted VA to try to get for him.  Thus, the 
letter of April 2003, as well as several other documents sent 
to the claimant during the course of the development of the 
claim, provided notices as required under the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in April 2003, or five years 
after the RO initially decided the case.  Both 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require that 
information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued for more 
than a year after April 2003, and the veteran participated in 
that development.  In the year following April 2003, and the 
veteran submitted additional medical evidence to the RO.  In 
July 2003 and January 2004, the RO reviewed evidence, re-
adjudicated the claim, and sent the claimant supplemental 
statements of the case.

In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with an adequate opportunity 
to be heard with regard to the substantive matters covered in 
the notices.  In view of the development that has been 
undertaken in this claim, the requirements of VCAA have been 
met.  At this point, there is no reasonable possibility that 
further development would aid in the substantiation of the 
claim.  For this reason a remand for further development is 
not required.

II.  Service connection for right ankle disorder and right 
knee disorder

Service medical records show that the veteran was seen in 
November 1978 after the veteran complained of a sharp pain 
upon activity in his right ankle.  The veteran indicated that 
he had fallen on bleachers.  The right ankle stable but 
swollen with no crepitus.  The impression was contusion.  In 
November 1978 the veteran was seen for complaints of 
throbbing pain to the right knee after running.  The veteran 
reported that he had been seen 1 1/2 years prior for a torn 
cartilage.  The veteran had good range of motion with no 
component pain.  The assessment was possible patellar 
tendonitis.  There was no effusion, no pain, and right knee 
ligaments were intact.  There was positive patellofemoral 
compression with negative McMurrays.  A knee brace, aspirin, 
and heat were recommended.

At his February 1982 separation examination, the veteran had 
normal clinical evaluation of the lower extremities and feet.

A December 1997 VA outpatient treatment record shows that the 
veteran was seen in an orthopedic follow-up with complaints 
of right ankle pain.  He reported that he initially began 
noticing right ankle pain in the late 1970s early 1980s while 
in the Navy.  He stated that he had x-rays taken at that time 
and was told that there were no bony abnormalities.  He was 
told that he had some type of a tendonitis and was given 
anti-inflammatory agents.  The veteran reported that he just 
dealt with the pain over the years but at this point the pain 
had become worse and it was interfering with the performance 
of his activities of daily living.  The impression was soft 
tissue irritation over the lateral aspect of the 
talocalcaneal joint secondary to development of small 
reactive osteophyte.

February 1998 VA outpatient treatment records show that the 
veteran was seen for his soft tissue irritation over the 
lateral aspect of his talocalcaneal joint.  The veteran 
stated that after his last corticosteroid injection he had 
pain relief lasting just a few weeks and his pain 
unfortunately returned.  He indicated he was wearing an air 
cast and felt he was getting some relief.  He was interested 
in pursuing non-operative therapy if at all possible and 
requested a repeat injection.  In April 1998 the veteran was 
seen for a follow-up of his right ankle.  It was noted that 
he had been followed in the past and had been treated 
conservatively with corticosteroid injections into the region 
of concern.  The assessment was probable peroneal tendon 
pathology.  It was noted that distal split peroneus brevis 
tendon and/or persistent tenosynovitis in this region could 
not be ruled out.

At his March 1999 RO hearing, the veteran testified that in 
boot camp there was a lot of marching and physical exercise 
and he had some pain in his ankles so he went to sick call 
and he was given anti-inflammatory medication and it went 
away and he was not treated again.  The veteran indicated 
that in early 1981 he was going down into the fire room and 
he stepped off the ladder onto the deck plate and his foot 
went over on its side and he felt a crunch.  He stated that 
he went to sick call and was told he had sprained it and put 
an Ace bandage on it and he was given crutches to walk around 
on for a week and a half.  The veteran indicated that it did 
not completely stop hurting.  The veteran testified that he 
has had a bump or bone sticking out of his ankle for 15 
years.  He indicated that he did not seek treatment for his 
ankle until 1997 because he could not afford it.  The veteran 
testified that he did not mention his ankle at the time of 
his separation examination because he did not want to be held 
over for medical reasons.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a right ankle 
disability and right knee disability.  Service medical 
records show treatment in November 1978 for his right ankle 
and right knee.  The veteran's separation examination in 
February 1982 showed no right ankle and right knee 
disability.  There is no evidence of medical treatment for a 
right ankle disorder until 1997 and tinnitus until 1999.  At 
his March 1999 RO hearing, the veteran testified that he did 
not mention his right ankle disorder, right knee disorder, or 
his tinnitus at the time of his discharge examination because 
he did not what to be held over.  In addition, the veteran 
indicated that he did not seek treatment for his disorder 
until approximately 15 years after service because he did not 
have the money and he was disgusted with the military and 
stayed away from VA treatment.  

Therefore, without persuasive evidence linking the veteran's 
right ankle disorder to a disease or injury in service, this 
claim must be denied.  In short, the preponderance of the 
evidence is against the veteran's claim.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board has fact-finding 
authority to assess the quality of the evidence before it, 
including the duty to analyze its credibility and probative 
value, as well as authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

The above findings disclose that there is no medical evidence 
that the veteran suffers from a right knee disability.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a right knee disability.  However, 
there is no medical evidence of record, which establishes 
that the veteran currently has a right knee disability.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

III.  New and material evidence

Service connection for bilateral hearing loss was considered 
in a VA rating decision dated in May 1983.  The veteran was 
denied service connection and he was notified of the decision 
and of his appellate rights, but he did not appeal.  The last 
final denial of the claim was an October 1998 RO decision, 
which found that new and material evidence had not been 
submitted to reopen the claim for service connection for 
bilateral hearing loss.  

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the May 1983 RO 
decision consisted of the following:

Service medical records showed that the veteran's audio 
examination at separation in February 1982 with all values 
from 500 to 4000 Hz 20 or less except for 25 in the left ear 
at 3000 Hz.

Evidence received after the May 1983 rating decision 
includes:

A February 1999 letter from L.D.M., D.O., indicates an 
impression of bilateral tinnitus; mild to severe sensory 
neural hearing loss, left ear; and borderline normal hearing, 
right ear.

At his March 1999 RO hearing, the veteran testified that he 
worked in the boiler man and he maintained boilers on board 
ship.  The veteran indicated that sometimes there was ear 
protection and sometimes there was not and there was not 
enough to go around.  The veteran stated that he told the 
doctor on board the ship about it but he was told that he 
would have to make due with the equipment that they had.  The 
veteran testified that he did not mention his tinnitus or 
hearing loss at the time of his separation examination 
because he was told that if he mentioned anything it would 
delay his discharge and he basically told everyone that 
everything was okay.  He indicated that he did not seek 
treatment after leaving the service because he was so 
disgusted with the military that he stayed away from VA 
treatment for approximately 15 years.  

The evidence received since the May 1993 rating decision may 
be considered merely cumulative; however, certain records, to 
include the veteran's testimony from a March 1999 RO hearing, 
in which he claimed that he had not problems with his hearing 
during service due to working in the boiler room aboard ship 
and the February 1999 impression of mild to severe sensory 
neural hearing loss, left ear, and borderline normal hearing, 
right ear, are so significant that they must be considered to 
fairly decide the veteran's claim.  

Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.


ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The appeal is granted to this extent 
only.




REMAND

The veteran's claim for service connection for bilateral 
hearing loss has been reopened.  A February 1999 letter from 
L.D.M., D.O., indicated that the veteran suffered from 
hearing loss as well as tinnitus.  Because the claims of 
hearing loss and tinnitus as intertwined, the claim for 
service connection for tinnitus must be developed along with 
the claim for bilateral hearing loss and both will be 
remanded for VA examinations.

The veteran contends that his residuals, lower 1/3 esophagus 
Mallory-Weiss tear is more severe than the 10 percent 
evaluation assigned.  The veteran has not had a comprehensive 
examination since July 1998.  Therefore, the veteran should 
be scheduled for a VA examination to ascertain the severity 
of this service-connected disability.  

In addition to a separate psychiatric disability, the veteran 
is also claiming PTSD based on numerous personal assaults 
while in service.  The veteran contends that he was sexually 
and physically assaulted and was threatened with being thrown 
overboard if he reported these incidents.  Since VA has 
specific procedures in place for developing such claims, this 
claim must be developed.

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident. Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3) (2003).  
Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

It should be noted that pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128; M21-1, Part III, Change 49 
(February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 
393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2003).

In this case, however, the RO has failed to comply with the 
above-described notification requirements in section 
3.304(f)(3), and thus, the case must be remanded to the RO 
for such development. 

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, the case is 
remanded to the RO for the following development:

1.  The veteran should be scheduled for a 
VA audiological examination to ascertain 
the nature and etiology of his bilateral 
hearing loss and tinnitus.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  List the diagnoses of all 
the veteran's current hearing disorders.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder is the result of a disease or 
injury the veteran had in service.

2.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to ascertain the nature and 
severity of his residuals, lower 1/3 
esophagus Mallory-Weiss tear.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  Does the veteran have 
persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health?

          B.  Does the veteran have 
symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or other symptom 
combinations productive of severe 
impairment of health?

3.  The RO should fully develop the claim 
for service connection for PTSD, to 
include, in accordance with the 
provisions of M21-1, Part III, § 5.14, 
"PTSD Claims Based on Personal Assault," 
sending the appellant an appropriate 
stressor development letter.  The 
Appellant should also be notified that 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3) 
(2003).  All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.  Upon receipt 
of the veteran's response to the 
development, the RO should undertake any 
and all further development action 
indicated by the evidence of record 
concerning the veteran's claim for 
service connection for a psychiatric 
disorder due to personal assault.  The RO 
should then make a determination as to 
whether there is any credible supporting 
evidence that the veteran was sexually 
assaulted during active service.  A 
statement of the RO's determination 
should be placed into the claims file.

4.  After all appropriate the development 
has been completed, the RO should arrange 
for the veteran to be examined by a 
psychiatrist in order to evaluate any 
present mental disorders.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.  All diagnoses on Axis I 
though V should be reported, if found.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

The examiner should respond to each of 
the following items:

           A.  List all the veteran's 
current psychiatric disorders, 
identifying any such disorders that are 
properly characterized as personality 
disorders.

           B.  For each diagnosis (other 
than personality disorders) reported in 
response to item A, above, state a 
medical opinion as to whether it is at 
least as likely as not that any claimed 
psychiatric disability is the result of a 
disease or injury or other incident in 
service.  

           C.  The examiner should 
determine whether any psychiatric 
disorder pre-existed service and, if so, 
should state a medical opinion as to 
whether any psychiatric disorder 
underwent an increase in severity beyond 
the natural progress of the disease 
during service.

           D.  If the veteran's current 
psychiatric disorders include PTSD, the 
examiner must report the stressor on 
which the diagnosis is based.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

6.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



